Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION g ) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15( d ) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 1-8572 Tribune Company (Exact name of registrant as specified in its charter) 435 North Michigan Ave, Chicago, IL 60611 (312) 222-9100 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Common Stock, $0.01 par value per share Rights to Purchase Series A Junior Participating Preferred Stock (pursuant to the Rights Agreement, dated as of December 12, 1997, as amended) (Title of each class of securities covered by this Form) Exchangeable Subordinated Debentures due 2029 (Titles of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) [X] Rule 12h-3(b)(1)(i) [X] Rule 12g-4(a)(1)(ii) [ ] Rule 12h-3(b)(1)(ii) [ ] Rule 12g-4(a)(2)(i) [ ] Rule 12h-3(b)(2)(i) [ ] Rule 12g-4(a)(2)(ii) [ ] Rule 12h-3(b)(2)(ii) [ ] Rule 15d-6 [ ] Approximate number of holders of record as of the certification or notice date: Common Stock par value $0.01 per share  one (1) Rights to Purchase Class A Junior Participating Preferred Stock, par value $0.01 per share (pursuant to the Rights Agreement, dated as of December 12, 1997, as amended)  none. Pursuant to the requirements of the Securities Exchange Act of 1934, Tribune Company has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: December 20, 2007 TRIBUNE COMPANY By: /s/ Crane H. Kenney Name: Crane H. Kenney Title: Senior Vice President, General Counsel and Secretary
